DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 22 November 2021.
Claims 21 – 22, 24, 26, 29 – 30, and 38 – 48 are pending. Claims 1 – 20, 23, 25, 27 – 28 and 31 – 37 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered.

Claim Objections
Claim 21 is objected
Regarding claim 21, line 20, the limitation, “said elastic layer”, should read “said at least one elastic layer” to match the antecedent basis of the limitation, “at least one elastic layer”, in claim 21, line 18.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 24, 26, 29 – 30, 38 – 39, 42 – 43, and 48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 21, line 24; claim 24, line 4; and claim 39, line 4; the limitation, “more dimensionally stable and/or harder”, is indefinite because hardness is a measure of a material’s resistance to surface deformation and, when limitations are read in light of the specification, the specification uses the elasticity modulus to compare the hardness between materials.  However, the elasticity modulus measures stiffness, the tendency for a material to return to its original form after being subjected to a force – not hardness.  Thus, the limitation, “more dimensionally harder” is not appropriate since the use of the elasticity modulus in the specification indicates measurements are for the property of stiffness not hardness.  For the purpose of compact prosecution, the examiner interprets the limitation, “more dimensionally stable and/or harder”, to mean “more dimensionally 
	
Regarding claim 42, lines 2 – 4, the limitation, “said upper side of said at least one of said two mutually spaced apart groove-channel walls, which is made from said elastic material, forms a displaceable and elastically resilient upper side”, is indefinite because the limitation, “a displaceable and elastically resilient upper side” is ambiguous whether the limitation refers to previously recited “an elastically resilient upper side” in claim 41, lines 19 – 20, or the limitation refers to a new displaceable and elastically resilient upper side not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a displaceable and elastically resilient upper side”, to mean “the elastically resilient upper side” referring to previously recited “an elastically resilient upper side” in claim 41, line 19 – 20. 

Regarding claim 43, line 4, the limitation, “more dimensionally stable and/or harder”, is indefinite because hardness is a measure of a material’s resistance to surface deformation and, when limitations are read in light of the specification, the specification uses the elasticity modulus to compare the hardness between materials.  However, the 

Regarding claim 48, lines 4 – 5, the limitation, “more dimensionally stable and/or harder”, is indefinite because hardness is a measure of a material’s resistance to surface deformation and, when limitations are read in light of the specification, the specification uses the elasticity modulus to compare the hardness between materials.  However, the elasticity modulus measures stiffness, the tendency for a material to return to its original form after being subjected to a force – not hardness.  Thus, the limitation, “more dimensionally harder” is not appropriate since the use of the elasticity modulus in the specification indicates measurements in stiffness not hardness.  For the purpose of compact prosecution, the examiner interprets the limitation, “more dimensionally stable and/or harder”, to mean “more dimensionally stable”.  Please note, the plain meaning of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  

Regarding claim 46, the claim fails to further limit the subject matter of the claim upon which it depends because the amendment, filed 12 November 2021, for independent claim 41, upon which claim 46 depends, is a duplicate of the limitations of claim 46.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41 – 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (GB 2,172,245 A), hereinafter Robinson.

Regarding claim 41, Robinson discloses a counter-die for punching and/or creasing product, the counter-die comprising: a creasing apparatus (5, fig. 1) selected from the group consisting of a creasing matrix and a punch-creasing plate (Pg. 1, ll. 6 – 10 describes the invention relating to creasing matrix strips or assemblies for use in the production of creases along which material is used to be folded to form boxes and pg. 1, ll. 115 – 123 refers to matrix strip 5 wherein the examiner deems matrix strip 5 as the claimed “a creasing matrix”); said creasing apparatus (5) including an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient wherein the examiner deems the synthetic resin material, due to the property of resilience of the synthetic resin material, as “elastic” or capable of recovering its size and shape after deformation caused especially by compressive stress); said creasing apparatus (5) including said two mutually spaced apart, raised material strips (9, 10, fig. 1) together having two mutually spaced apart groove-channel walls (11, 12, fig. 1) defining a groove channel (Pg. 1, l. 129 – pg. 2, l. 4; “the channel”) between said two mutually spaced apart, raised material strips (9, 10), each of said two mutually spaced apart groove-channel walls (11, 12) having an upper side (The upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the product (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; said creasing apparatus (5) including at least one elastic part-region (The region of 9, 10, fig. 1) formed from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic); wherein said creasing apparatus (5) is configured from said elastic material only in regions (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic. Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), and wherein at least a portion of said upper side (The upper portion of sides 11, 12) of at least one of said two mutually spaced apart groove-channel walls (11, 12) is formed from said elastic material (Fig. 1 shows the entire upper portion of sides 11, 12 is made of the synthetic resin material and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic) and is part of an external layer of said creasing apparatus (5) (Fig. 1 shows the synthetic resin material strips as an external layer in comparison to metal strip 6); wherein said two mutually spaced apart groove-channel walls (11, 12) are defined by a main body (The body or structure of matrix strip 5, fig. 1) of said creasing matrix (5), and wherein said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic) is disposed to define an elastically resilient upper side (The upper portion of sides 11, 12 are made of synthetic resin material wherein pg. 2, ll. 69 – 72 describes the synthetic resin material as resilient or elastic) that is displaceable at least in regions of at least one of said two mutually spaced apart groove-channel walls (11, 12) (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress or is displaceable from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 42, Robinson discloses said upper side (The upper portion of sides 11, 12, fig. 1) of at least one of said two mutually spaced apart groove-channel walls (11, 12, fig. 1), which is made from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), forms the elastically resilient upper side (The upper portion of sides 11, 12 are made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient or elastic); and wherein said elastic material, upon impingement of the counter-die by pressure, is at least partially compressible such that said displaceable and elastically resilient upper side of at least one of said two mutually spaced apart groove-channel walls of said groove channel, proceeding from an initial position, is displaceable in a downward manner in a processing direction, and wherein said elastically resilient upper side, after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress or is displaceable from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 43, Robinson discloses at least one stable part-region (Region of 6, fig. 1) adjoining at least one elastic part-region (Region of 9, 10, fig. 1) formed of said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), said at least one stable part-region (Region of 9, 10, fig. 1) formed of a material that is more dimensionally stable than said elastic material of said at least one elastic part-region (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Regarding claim 44, Robinson discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, and/or said at least one elastic part-region additionally defines an intermediate layer of the counter-die that runs in the transverse direction and/or is horizontally aligned (Please note due to the term “and/or” in the claim, the examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned”. Fig. 1 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising the two strips of synthetic resin material 9, 10 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 45, Robinson discloses at least one elastic part-region (region of 9, 10, fig. 1) is configured in at least one part-region that is directly adjacent to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (As shown in fig. 1).

Regarding claim 46, Robinson discloses said two mutually spaced apart groove-channel walls (11, 12) are defined by a main body (The body or structure of matrix strip 5, fig. 1) of said creasing matrix (5), and wherein said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic) is disposed to define an elastically resilient upper side (The upper portion of sides 11, 12 are made of synthetic resin material wherein pg. 2, ll. 69 – 72 describes the synthetic resin material as resilient or elastic) that is displaceable at least in regions of at least one of said two mutually spaced apart groove-channel walls (11, 12) (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress or is displaceable from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Raised, material strip 1)][AltContent: textbox (Raised, material strip 2)]Claims 21 – 22, 24, 26, 29 – 30, and 40 – 46 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (GB 2,172,245 A), hereinafter Robinson, in view of Rillivo BVBA (BE 1019058 A3), hereinafter Rillivo.


[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: connector][AltContent: connector]
Regarding claim 21, discloses a counter-die for punching and/or creasing product, the counter-die comprising: a die strip (5, fig. 1) including two mutually spaced apart, raised material strips (9, 10, fig. 1); said die strip (5) including an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient wherein the examiner deems the synthetic resin material, due to the property of resilience of the synthetic resin material, as “elastic” or capable of recovering its size and shape after deformation caused especially by compressive stress); said die strip (5) including said two mutually spaced apart, raised material strips (9, 10) together having two mutually spaced apart groove-channel walls (11, 12, fig. 1) defining a groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) between said two mutually spaced apart, raised material strips (9, 10), (11, 12) having an upper side (The upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the product (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; wherein said die strip (5) is configured from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient) only in regions (Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), and wherein at least a portion of said upper side (The upper portion of sides 11, 12) of at least one of said two mutually spaced apart groove-channel walls (11, 12) is formed from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic) and is part of an external layer of the die strip (5) (Fig. 1 shows the synthetic resin material strips 9, 10 as an external layer in comparison to metal strip 6);  wherein said at least on elastic layer (9, 10) is formed by an elastic upper layer (Fig. 1 shows the synthetic resin material strips 9, 10 as an external layer in comparison to metal strip 6) that at least in regions configures the upper side and is adjoined, downwardly and distally from said upper layer, by at least one lower layer of the material strip (6, fig. 1) that forms a stable part-region (Region of 9, 10, fig. 1), said at least one lower layer (6) being formed of a material which, in relation to the elastic upper layer, is more dimensionally stable (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Robinson does not explicitly disclose each of said two mutually spaced apart, raised material strips that form the groove channel walls is formed of multiple lavers, wherein each of said two mutually spaced apart, raised material strips is only in regions configured from an elastic material and has at least one elastic part-region configured from the elastic material that forms at least one elastic laver of the material strip and extends in a transverse direction and/or is horizontally aligned; wherein said die strip includes a carrier layer, an adhesive layer, and a protective cover; wherein said two mutually spaced apart, raised material strips are raised profiles disposed on said carrier layer; wherein said carrier layer has a lower side, which faces away from said two mutually spaced apart, raised material strips, and said adhesive layer is disposed on said lower side of said carrier layer; and wherein said protective cover releasably covers said adhesive layer.
However, Rillivo teaches each of said two mutually spaced apart, raised material strips (A, B, annotated fig. 2) that form the groove channel walls (The walls of groove channel 11 adjacent to material strips A, B, annotated fig. 2) is formed of multiple layers (3, 5, fig. 2), wherein each of said two mutually spaced apart, raised material strips (A, B) is only in regions (The region of 3 and the region of 5, fig. 2) configured from an (5, fig. 2; Pg. 9, para. 4 – 6 of the Rillivo translation describes intermediate layer made of silicone rubber) and has at least one elastic part-region (the region of 3, fig. 2) configured from the elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) that forms at least one elastic layer (The layer of 3, fig. 2) of the material strip (Apparatus of fig. 2) and extends in a transverse direction and/or is horizontally aligned (Fig. 2 shows intermediate layer 3 horizontally aligned). (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Rillivo with the invention of Robinson, the metal supporting plate 3 of Rillivo is an analogous structure to metal strip 6 of Robinson and would replace metal strip 6 of Robinson for metal supporting plate 3 Rillivo as shown in the examiner’s interpretation of Robinson as modified by Rillivo.  One having ordinary skill in the art would further recognize that the die strip of Robinson, as modified by Rillivo, as shown in the examiner’s interpretation, includes the at least one elastic layer A or layer 9, 10 of Robinson, the at least one lower layer B1 or a top half/layer of the metal supporting plate 3 of Rillivo, a carrier layer B2 or a bottom half/layer of the metal supporting plate 3 of Rillivo, an adhesive layer C or adhesive layer 7 of Robinson, and a protective cover D or paper strip 8 of Robinson.  Please note, the plain meaning of the term, “layer”, is “one thickness laid over another” – Merriam Webster dictionary, wherein the meaning of the term “layer” does not specify that a layer must be made of a different material.  In the instant case, the term “layer” is defined by a function (i.e., a carrier layer”) wherein bottom half/layer of the metal supporting plate 3 of Rillivo satisfies that function by carrying the grooves walls comprising the at least one layer B1 and the at least one elastic layer A.  The examiner respectfully suggests amending the term, “a carrier layer”, to “a carrier film”, supported in applicant’s specification (Pg. 25, l. 8), to give the carrier layer structure that differs from at least one layer.  One having ordinary skill in the art would further recognize that the die strip of Robinson, as modified by Rillivo, has the two mutually spaced apart, raised material strips, as shown in the examiner’s interpretation, with raised profiles disposed on said carrier layer B2 and that said carrier layer B2 has a lower side, which faces away from said two mutually spaced apart, raised material strips as shown in the examiner’s interpretation, and has said adhesive layer C disposed on said lower side of said carrier layer B1; and said protective cover D releasably covers said adhesive layer B1.  Figure 1 shows paper strip 8 as releasable or removable).
Because both the metal strip of Robinson and the metal supporting plate of Rillivo supports and carries the external layers of a creasing matrix and functions as the base of the groove channel of the creasing matrix, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substituted the metal strip of Robinson for the metal supporting plate of Rillivo to predictively support and carry the external layers of a creasing matrix and function as the base of the groove channel of the creasing matrix.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding claim 22, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
(The upper portion of sides 11, 12, fig. 1) of said at least one of two mutually spaced apart groove-channel walls (11, 12, fig. 1), which is made from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), forms the elastically resilient upper side (The upper portion of sides 11, 12 are made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient or elastic), upon impingement of the counter-die by pressure, is at least partially compressible such that said displaceable and elastically resilient upper side, proceeding from an initial position, is displaceable in a downward manner in a processing direction, and wherein said displaceable and elastically resilient upper side, after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 24, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson further discloses at least one stable part-region (The region of 6, fig. 1) adjoining at least one elastic part-region (The region of 9, 10, fig. 1) formed of said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), said at least one stable part-region formed of a material that is more dimensionally stable than said elastic material of said at least one elastic part-region (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Regarding claim 26, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, (Please note due to the term “and/or” in the claim, the examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned”. Fig. 1 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising the two strips of synthetic resin material 9, 10 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 29, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson discloses at least one elastic part-region (The region of 9, 10, fig. 1) is configured in at least one part-region that is directly adjacent to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (As shown in fig. 1).

Regarding claim 30, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson discloses said two mutually spaced apart, raised material strips (9, 10, annotated fig. 2) extend parallel to one another and form said two mutually spaced apart groove channel walls (11, 12, fig. 1) (As shown in fig. 1), and wherein said upper side (The upper portion of sides 11, 12, fig. 1) of at least one said two mutually spaced apart groove channel walls (11, 12) formed of said elastic material  which is elastically resilient and is displaceable (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient), at least in a part-region (The region of 9, 10, fig. 1) of at least one of said two mutually spaced, raised material strips (9, 10) that is assigned to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (The regions of 9, 10 form sides 11, 12 and the channel, and are made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient or elastic).

Regarding claim 40, Robinson discloses a method for creasing paper, cardboard, or corrugated cardboard material, the method comprising: providing a punching and/or creasing tool (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems the creasing rule as the claimed “a punching/creasing tool”) with a counter-die (5, fig. 1) selected from the group consisting of a die-strip, a creasing matrix, and a punch-creasing plate (pg. 1, ll. 119 – 123 describes a matrix strip 5 wherein the examiner deems matrix strip 5 as the claimed “a creasing matrix”), the at least one counter-die (5) having a groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) between two mutually spaced-apart groove channel walls (11, 12, annotated fig. 2) forming the one groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”), and wherein the two mutually spaced apart groove channel walls (11, 12) have an upper side (the upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the material (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; wherein the at least one counter-die (5) only in regions is configured from an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic. Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), so that the counter-die (5) is partly elastic such that, upon impingement with pressure from the punching and/or creasing tool (1) that carries out a creasing operation is partially compressed (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel); wherein said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient) is part of an external layer of the counter-die (Fig. 1 shows synthetic resin material strips 9, 10 as an external layer of metal strip 6); subjecting the counter-die to pressure with the punching and/or creasing tool to at least partially compress the one counter-die in such a manner that the upper side of at least one of the two mutually spaced-apart groove channel walls of the groove channel, proceeding from an initial position, is displaced in a downward direction defining a processing direction, and wherein the upper side after the impingement with pressure, by virtue of the elastic material springs back to an uncompressed state in a self-acting manner, returning to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Robinson does not explicitly disclose the groove channel extends through said elastic material and into another material of the counter-die.
However, Rillivo teaches the groove channel (11, fig. 2) extends through said elastic material (5, fig. 2) and into another material (3, fig. 2) of the counter-die (Apparatus of fig. 2).
Because both the metal strip of Robinson and the metal supporting plate of Rillivo supports and carries the external layers of a creasing matrix and functions as the base of the groove channel of the creasing matrix, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substituted the metal strip of Robinson for the metal supporting plate of Rillivo to predictively support and carry the external layers of a creasing matrix and function as the base of the groove channel of the creasing matrix.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding claim 38, Robinson discloses the invention as recited in claim 21.
Robinson does not expressly disclose said elastic material has a modulus of elasticity of 10 to 500 MPa.
However, Rillivo discloses said elastic material (Pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).
Because both the elastic material of Robinson and the elastic material of Rillivo teach an elastic material for defining a resilient platform of a counter-die for a product or a material undergoing impingement with pressure from the punching and/or creasing tool, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the elastic material of Robinson for the elastic material of Rillivo to achieve the predictable result of defining a resilient platform for a product or a material undergoing impingement with pressure from the punching and/or creasing tool. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define elastic material other than the broad descriptive “a synthetic resin material” wherein Rillivo expressly describes the elastic material as “silicone rubber” allowing one having ordinary skill in the art to make the invention of Robinson.

Regarding claim 39, Robinson discloses the invention as recited in claim 21.
Robinson further discloses at least one stable part-region (The region of 6, fig. 1) adjoining at least one elastic part-region (The region of 9, 10, fig. 1), said at least one stable part-region formed of a material that is more dimensionally stable and/or harder than said elastic material of said at least one elastic part-region (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).
Robinson does not expressly disclose said more stable part-region having a modulus of elasticity of 600 to 250,000 MPa.
However, Rillivo teaches said more stable part-region (3, fig. 2) having a modulus of elasticity of 600 to 250,000 MPa (The supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).
Because both the more stable part-region of Robinson and the more stable part-region of Rillivo teach a more stable part-region or metal for defining the base support platform for a counter-die, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the more stable part-region of Robinson and the more stable part-region of Rillivo to achieve the predictable result of defining the base support platform for a counter-die. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, 

Regarding claim 47, Robinson discloses the invention as recited in claim 41.
Robinson does not expressly disclose said elastic material has a modulus of elasticity of 10 to 500 MPa.
However, Rillivo discloses said elastic material (Pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (Pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).
Because both the elastic material of Robinson and the elastic material of Rillivo teach an elastic material for defining a resilient platform of a counter-die for a product or a material undergoing impingement with pressure from the punching and/or creasing tool, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the elastic material of Robinson for the elastic material of Rillivo to achieve the predictable result of defining a resilient platform for a product or a material undergoing impingement with pressure from the punching KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define elastic material other than the broad descriptive “a synthetic resin material” wherein Rillivo expressly describes the elastic material as “silicone rubber” allowing one having ordinary skill in the art to make use of the invention of Robinson.

Regarding claim 48, Rillivo discloses the invention as recited in claim 41.
Robinson further discloses a stable part-region (The region of 6, fig. 1) adjoining at least one elastic part-region (the region of 9, 10, fig. 1), said one stable part-region having a material that, in relation to said at least one elastic part-region (The region of 9, 10),  is more dimensionally stable (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is harder than the “resilient” synthetic resin material of synthetic resin material strips 9, 10). 
Robinson does not expressly disclose said more stable part-region having a modulus of elasticity of 600 to 250,000 MPa.
However, Rillivo teaches said more stable part-region (3, fig. 2) having a modulus of elasticity of 600 to 250,000 MPa (The supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define the more stable part-region material other than the broad descriptive “a metal strip” wherein Rillivo expressly describes the more stable part-region as “aluminum” allowing one having ordinary skill in the art to make use of the invention of Robinson.

Response to Arguments
Applicant’s amendments, filed 12 November 2021, with respect to the rejection of claim 30 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 30 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, filed 12 November 2021, with respect to the rejection of claims 21 – 22, 26, 29 – 30, 38, and 40 under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments, filed 12 November 2021, with respect to the rejection of claims 21 – 22, 24, 26, 29 – 30, 38, and 40 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robinson, in view of Rillivo.
Applicant’s arguments, filed 12 November 2021, with respect to the rejection of claims 41 – 46 under 35 USC 102(a)(1) have been fully considered and are persuasive. 
Applicant argues:
Claim 41 requires that said two mutually spaced apart groove-channel walls are defined by a main body of said creasing matrix or a main body of said punch- creasing plate. 

In contrast to the requirements of claim 41, Robinson discloses mutually spaced apart groove - channel walls that are defined by the synthetic resin material 9, 10 that is disposed on the main body formed by the metal strip 6. Thus, applicant believes the invention as defined by claim 41 is not anticipated by Robinson. 

In response to applicant’s argument, applicant interprets the limitation, “the main body of said creasing matrix” as a specific component on Robinson, namely metal strip 6; however, the limitation is broad enough to interpret the limitation as the entire body of the creasing matrix, namely the apparatus shown in fig. 1 of Robinson.  In this broader interpretation, Robinson discloses the two mutually spaced apart groove-channel walls 11, 12 are defined by a main body of the creasing matrix or the apparatus of fig. 1, specifically defined in the synthetic resin material strips 9, 10 of the apparatus of fig. 1.  Thus, in regards to the rejection of claims 41 – 46 under 35 USC 102(a)(1), the rejection is maintained.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        25 March 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731